ORDER

PER CURIAM.
AND NOW, this 12th day of November 1998, the Petition for Allowance of Appeal is granted limited to the following issue:
Whether the Commonwealth Court erred in quashing Petitioner’s appeal as untimely since Petitioner was forbidden to file a notice of appeal until proper Pa.R.C.P. 236 was given and recorded on the docket; the trial court’s final order of April 8,1997 was not docketed with Rule 236 notice until *1048November 5, 1997 and thereafter petitioner filed an appeal to the Commonwealth Court on November 10,1997.
The matter is to be submitted on briefs.